



Exhibit 10.2




CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) is effective as of July 1, 2019
(the “Effective Date”) and is made by and between Dennis J. Selkoe, M.D., an
individual (“Consultant”), and Prothena Biosciences Inc, a Delaware corporation
with offices at 331 Oyster Point Boulevard, South San Francisco, CA 94080,
U.S.A. (“Prothena”). Consultant and Prothena may each be referred to
individually herein as a “Party” and collectively as the “Parties”.


WHEREAS, Prothena is engaged in the business of researching and developing
therapies for neurodegenerative diseases;


WHEREAS, Consultant is an expert in neurodegenerative diseases; and


WHEREAS, Prothena desires to engage Consultant to provide services to Prothena
and Consultant desires to be so engaged.


NOW, THEREFORE, in connection therewith and for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Consultant and
Prothena agree as follows:


1.
SCOPE OF SERVICES



1.1Services. Subject to the terms and conditions of this Agreement, Consultant
shall perform services to Prothena as requested in connection with its
assessment of potential business development opportunities (the “Services”).


1.2Performance. Consultant shall perform the Services (a) in a professional,
diligent, workmanlike and timely manner, that meets or exceeds the standards and
practices that are generally accepted in the industry and exercised by others
performing similar services, and (b) in strict compliance with all applicable
laws, rules, regulations and guidelines, including but not limited to the U.S.
Federal Food, Drug and Cosmetic Act, the U.S. Federal Anti-Kickback Statute, the
U.S. Foreign Corrupt Practices Act, and the PhRMA Code on Interactions with
Healthcare Professionals. None of the Services nor the Work Product (defined in
Section 1.3 below) shall infringe, misappropriate or violate any proprietary
rights of any third party.


1.3Work Product. Consultant shall (a) create in a timely and accurate manner,
and (b) maintain during the Term (defined in Section 7.1 below), written records
of the results, data and other materials and deliverables generated or recorded
in the performance of the Services (the “Work Product”), which Work Product
shall be owned by, and shall be Confidential Information (defined below) of,
Prothena. Promptly upon completion of the Services or termination of this
Agreement, or upon earlier request by Prothena, Consultant shall deliver the
Work Product to Prothena.


1.4Independent Contractor. Consultant is an independent contractor and nothing
in this Agreement or the Services provided hereunder is intended to reflect or
create, or shall be construed as reflecting or creating, the relationship of
partners, principal and agent, or employer


1

--------------------------------------------------------------------------------




and employee. Neither Party shall have any express or implied authority to
assume or create any obligation on behalf of, or in the name of, the other Party
to any contract or undertaking with any third party directly or indirectly as a
result of this Agreement. Any taxes, insurance or benefits imposed on Consultant
due to his business activities, including any Services provided hereunder, shall
be the sole responsibility of Consultant.


1.5Prothena Affiliates. Prothena may specify that the Consultant’s Services will
be for the benefit of an Affiliate of Prothena. The term “Affiliate” means any
entity that controls, is controlled by or is under common control with Prothena.


2.
Compensation, Expenses and Invoicing



2.1.Compensation. Prothena shall pay Consultant at the rate of $500.00 for each
hour of Services actually performed by Consultant. For the avoidance of doubt,
travel time, if any, required to perform the Services shall not be billable
except to the extent that Services are actually performed during such time.


2.2.Travel and Other Expenses. Prothena shall reimburse Consultant for
reasonable travel and other expenses actually incurred by Consultant, without
commission or mark-up, to the extent necessary to perform the Services.


2.3.Maximum Amount Payable. Notwithstanding anything to the contrary herein, the
maximum aggregate amount payable to Consultant under this Agreement, including
for reimbursement of expenses, shall not exceed $60,000.


2.4.Invoicing. Consultant shall submit to Prothena a written invoice (“Invoice”)
monthly for Services actually performed and expenses actually incurred. Each
such Invoice shall include (a) a description of the Services performed, by date,
and the amount of time spent for each Service, (b) the compensation earned by
Consultant in accordance with Section 2.1 above, and (c) the reimbursable
expenses incurred by Consultant in accordance with Section 2.2 above. Invoices
shall be sent by e-mail to Accounting@Prothena.com. Prothena shall pay to
Consultant all undisputed amounts due no later than thirty (30) days from
Prothena’s receipt of the applicable Invoice; provided, however, that Prothena
may withhold payment pending delivery by Consultant to Prothena of any Work
Product.


3.
CONFIDENTIALITY



3.1.Confidential Information. “Confidential Information” means any and all
confidential, proprietary and/or trade secret information or materials that are
directly or indirectly disclosed by or on behalf of Prothena or its Affiliates
to Consultant or its Affiliates in connection with this Agreement. Confidential
Information includes, without limitation, trade secrets, processes, formulae,
data, know-how, improvements, inventions, techniques, marketing plans,
strategies, forecasts, employees and customer and contact lists.


3.2.Exceptions. Confidential Information shall not include any information that
Consultant can demonstrate by competent written evidence (a) previously was in
his possession,


2

--------------------------------------------------------------------------------




as shown by its pre-existing records, without violation of any obligation of
confidentiality, (b) has become publicly known through no wrongful act of or
breach of this Agreement by Consultant, (c) was received by Consultant without
breach of this Agreement from a third party without restriction as to the use
and disclosure of the information, or (d) was independently developed by
Consultant without use of the Confidential Information.


3.3.Confidentiality. Consultant shall maintain in confidence and shall not
disclose or use for any purpose other than as expressly provided for in this
Agreement any Confidential Information. Consultant may use and disclose
Confidential Information only to its directors, officers, employees and
permitted subcontractors, and solely to the extent required and for the purpose
of performing the Services. Consultant shall not use the Confidential
Information for any purpose or in any manner that would constitute a violation
of any law, rule, regulation or guideline. Consultant shall ensure that any of
its directors, officers, employees and subcontractors receiving any Confidential
Information as permitted under this Agreement shall be informed of the
confidential nature of such Confidential Information and shall be bound by
confidentiality obligations at least as strict as the confidentiality
obligations in this Agreement to protect the confidentiality of such
Confidential Information. Any failure by any such directors, officers, employee
or subcontractors of Consultant to meet the foregoing obligations shall be
deemed to be a breach by Consultant.


3.4.Authorized Disclosures. If Consultant is required by a valid order of a
court or other governmental body or otherwise required by the law to disclose
Confidential Information, it shall give Prothena timely written notice of such a
requirement before doing so and shall cooperate with Prothena to seek a
protective order, confidential treatment or other appropriate protections of
such Confidential Information.


3.5.Notice. Consultant will promptly report to Prothena any actual or suspected
breach of the terms of this Section 3, and will take all reasonable further
steps requested by Prothena to prevent, control or remedy any such breach.


3.6.Return of Confidential Information. Upon request of Prothena or the
termination of this Agreement, Consultant shall (a) return to Prothena all
tangible forms of the Confidential Information and (b) destroy all electronic
forms of the Confidential Information, including all notes, reports or other
documents prepared by Consultant that contain any Confidential Information in
Consultant’s possession, custody or control, within thirty (30) days of such
request or termination; provided, however, that Consultant may retain a single
copy of the Confidential Information in a secure format for the sole purpose of
determining the scope of Consultant’s obligations under this Agreement.


3.7.Survival. The confidentiality and non-use obligations set forth in this
Section 3 shall survive termination of this Agreement and continue for a period
of seven (7) years following the date of such termination of this Agreement.


3.8.Injunctive Relief and Irreparable Harm. Consultant agrees that its breach of
any of the obligations of this Section 3 may cause Prothena irreparable damage
for which recovery of money damages may be inadequate. Prothena will, therefore,
be entitled to seek timely injunctive


3

--------------------------------------------------------------------------------




relief without the necessity of proving money damages, in addition to any and
all remedies available at law or equity.


3.9.Defend Trade Secrets Act Notice of Immunity Rights. Consultant acknowledges
that the Company has provided Consultant with the following notice of immunity
rights in compliance with the requirements of the Defend Trade Secrets Act: (a)
Consultant will not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of Confidential Information that is
made in confidence to a Federal, State or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law; (b) Consultant will not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of Confidential
Information that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal; and (c) if Consultant files
a lawsuit for retaliation by the Company for reporting a suspected violation of
law, Consultant may disclose the Confidential Information to its attorney and
use the Confidential Information in the court proceeding, if Consultant files
any document containing the Confidential Information under seal, and does not
disclose the Confidential Information, except pursuant to court order.


4.
IntelLectual Property



4.1.Intellectual Property. “Intellectual Property” means any and all ideas,
concepts, discoveries, inventions, developments, formulae, processes, know-how,
trade secrets, techniques, materials, methodologies, modifications, inventions,
innovations, improvements, processes, writings, documentation, electronic code,
data and rights (whether or not protectable under state, federal or other
jurisdictions’ patent, trademark, copyright or similar laws) or the like,
whether or not written or otherwise fixed in any form or medium, regardless of
the media on which contained and whether or not patentable or copyrightable, and
all intellectual property rights therein.


4.2.Project IP. Prothena shall solely and exclusively own all right, title and
interest in and to the Work Product and all Intellectual Property arising during
the course of performance of the Services, whether made solely by either Party
or jointly by the Parties (collectively, the “Project IP”). Consultant hereby
assigns to Prothena, its successors or assigns, as the case may be, all rights,
titles and interest in the Project IP. Consultant shall promptly notify Prothena
in writing of any inventions within the Project IP conceived of, or reduced to
practice, by Consultant, together with a reasonable description of any such
invention.


4.3.Assistance. Consultant agrees to execute such documents and take such action
as Prothena may request to memorialize, secure and perfect Prothena’s interest
in the Project IP. If Prothena is unable for any reason, after reasonable
effort, to secure Consultant’s signature on any document needed in connection
with the actions specified above, Consultant hereby irrevocably designates and
appoints Prothena as Consultant’s duly authorized officers and agents as
Consultant’s agent and attorney-in-fact, which appointment is coupled with an
interest, to act for and on Consultant’s behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of the preceding paragraph with the same legal force and effect as if
executed by Consultant.




4

--------------------------------------------------------------------------------




4.4.No Other Rights. Delivery of any Intellectual Property or Confidential
Information of Prothena to Consultant shall not be deemed to grant to Consultant
any right or licenses under such Confidential Information or under any
Intellectual Property of Prothena, including without limitation the Work Product
or any Project IP, except as expressly set forth in this Agreement.


5.
Representations and Warranties



5.1.By Each Party. Each Party represents and warrants to the other Party that
(a) it has the full power and authority to enter into this Agreement, (b) this
Agreement has been duly authorized, and (c) this Agreement is binding upon it.


5.2.By Consultant. Consultant represents and warrants that (a) entering into
this Agreement and performing the Services and obligations contemplated under
this Agreement would not violate any law, rule, regulation or judicial order
applicable to Consultant, and would not violate or constitute a default under
any agreement to which Consultant is a party, and (b) Consultant is not (i)
under investigation by the U.S. Food and Drug Administration or any other
governmental agency or authority that could result in any debarment, sanction or
exclusion action (a “Debarment”), (ii) subject to a Debarment, or (iii)
currently excluded or otherwise ineligible from participating in any
governmental health care program. In the event that Consultant becomes the
subject of an investigation that could result in a Debarment or becomes subject
to a Debarment, Consultant shall immediately notify Prothena in writing. Upon
the receipt of such notice by Prothena, or if Prothena otherwise becomes aware
of such Debarment or threatened Debarment, Prothena shall have the right to
terminate this Agreement immediately.


6.
INDEMNIFICATION



6.1.By Consultant. Consultant shall indemnify and hold Prothena and its
Affiliates, and their respective directors, officers, employees and agents (each
a “Prothena Indemnitee”), harmless from and against any and all liabilities,
losses, damages or expenses of any kind, including costs and reasonable
attorneys’ fees (collectively, “Losses”) arising out of or resulting from any
third party suit, proceeding, action, claim or demand (collectively, “Claims”)
to the extent resulting from (a) any grossly negligent or willful act or
omission by Consultant; or (b) any breach of this Agreement by Consultant.
Notwithstanding the foregoing, Consultant shall not be obligated to indemnify
any Prothena Indemnitee to the extent that the applicable Claim is subject to
Prothena’s indemnification obligations under Section 6.1.


6.2.By Prothena. Prothena shall indemnify and hold Consultant harmless from any
and all Losses arising out of or resulting from Claims to the extent resulting
from (a) any grossly negligent or willful acts or omissions by Prothena or any
of its directors, officers, employees or agents, or (b) any breach of this
Agreement by Prothena. Notwithstanding the foregoing, Prothena shall not be
obligated to indemnify Consultant to the extent that the applicable Claim is
subject to Consultant’s indemnification obligations under Section 6.1 above.




5

--------------------------------------------------------------------------------




7.
TERM AND TERMINATION



7.1.Term. The term of this Agreement (the “Term”) shall commence as of the
Effective Date and shall terminate on the date that is one (1) year after the
Effective Date, unless terminated earlier pursuant to Section 7.2 below.


7.2.Termination. Either Party may terminate this Agreement by providing at least
ten (10) business days prior written notice to the other Party.


7.3.
Effect of Termination. Upon any termination of this Agreement:



(a)Consultant shall immediately cease all Services;


(b)Prothena shall pay to Consultant all amounts due for Services performed under
this Agreement;


(c)Consultant shall return or destroy, at Prothena’s election, Prothena’s
Confidential Information; and


(d)Consultant shall promptly deliver to Prothena the Work Product, or at
Prothena’s instruction, destroy the Work Product.


7.4    Survival. Sections 1.3, 3, 4, 6, 7.3 and 8 shall survive any termination
of this Agreement.


8.
Miscellaneous



8.1.Entire Agreement; Amendments. This Agreement contains the entire
understanding of the Parties with respect to the subject matter herein and
supersedes all previous agreements (oral and written), negotiations and
discussions. The Parties may modify or amend the provisions hereof only in a
writing duly executed by authorized representatives of the Parties.


8.2.Remedies. If (a) Consultant’s Services fail to meet standards set forth in
this Agreement, (b) Consultant fails to provide appropriate and timely Services,
or (c) Consultant commits any other material error in performance of the
Services, Prothena shall in its sole discretion have the right, in addition to
any other remedy it may have at law or equity, to (i) require that the
applicable Services be remedied or re-performed without charge to Prothena, or
(ii) set off the costs of the loss, damage or defect against monies owed to
Consultant and/or require Consultant to provide a refund of all amounts paid for
such Services.


8.3.Notices. All legal notices from one Party to the other will be in writing
and will be given by addressing the same to the applicable address set forth
below, or at such other address as either may specify in writing to the other.
Notices shall be sent by overnight courier, certified mail with return receipt
requested, or by other means of delivery requiring an acknowledged receipt. For
purposes of clarity, notice may be provided via electronic mail with read
receipt requested. All notices shall be effective upon receipt.


6

--------------------------------------------------------------------------------




To Prothena:         Prothena Biosciences Inc
331 Oyster Point Boulevard
South San Francisco, CA 94080, U.S.A.
Attention: Chief Legal Officer and Secretary
[Redacted]@prothena.com


To Consultant:        Dennis J. Selkoe, M.D.
[Redacted]


8.4.Assignment. This Agreement and the Services contemplated hereunder are
personal to Consultant and Consultant shall not assign, transfer or subcontract
any of Consultant’s obligations under this Agreement without the prior written
consent of Prothena. Any attempted assignment, transfer or subcontracting in
violation hereof shall be null and void. The Company may freely assign this
Agreement, and Consultant expressly agrees that any intellectual property rights
licensed to the Company are transferable to the Company’s assignee without
Consultant’s consent.


8.5.Waiver. No waiver by either Party of any obligation under this Agreement, or
non-performance thereof, of the other Party shall constitute a waiver of any
other obligation or non-performance of such other Party.


8.6.Severability. If any provision of this Agreement is declared void or
unenforceable, such provision shall be deemed modified to the extent necessary
to allow enforcement, and all other portions of this Agreement shall remain in
full force and effect.


8.7.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
any conflicts of laws principles thereof.


8.8.Arbitration. To ensure rapid and economical resolution of any disputes
unrelated to patent rights regarding this Agreement, in the event any dispute is
not resolved by action taken under Section 8.2 above, the Parties hereby agree
that any and all claims, disputes or controversies of any nature whatsoever
arising out of, or relating to, this Agreement, or its interpretation,
enforcement, breach, performance or execution, or services thereunder, shall be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in San Francisco, CA under the then applicable American
Arbitration Association arbitration rules. The Parties each acknowledge that by
agreeing to this arbitration procedure, they waive the right to resolve any such
dispute, claim or demand through a trial by jury or judge or by administrative
proceeding. The Parties will share the costs of arbitration equally. Both
Parties will be responsible for their own attorney’s fees, and the arbitrator
may not award attorney’s fees unless a statute or contract at issue specifically
authorizes such an award. Nothing in this Agreement is intended to prevent
either Party from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any arbitration. With respect to injunctive
relief, the Parties agree to personal jurisdiction and venue in the state or
federal courts of San Francisco, California. With respect to any dispute
relating to patent rights, including without limitation the validity,
enforceability or scope of any patent, the laws of the applicable country of the
patent shall govern and the courts of such applicable country shall have
jurisdiction with regard to any patent dispute.


7

--------------------------------------------------------------------------------




8.9.Execution. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same document. This Agreement may be executed electronically
(including PDF). The Parties agree that electronic copies of signatures have the
same effect as original signatures.


(Signature Page Follows)


8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto
effective as of the Effective Date.


PROTHENA BIOSCIENCES INC            DENNIS J. SELKOE, M.D.






By: /s/ Gene G. Kinney                /s/ Dennis J. Selkoe
Name: Gene G. Kinney, Ph.D.            Date: July 2, 2019
Title: President and Chief Executive Officer    
Date: July 1, 2019        






9